Citation Nr: 0509106	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  99-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) 
with the Air National Guard from August 18, 1973 to 
December 17, 1973.  She also maintains that she served with 
the Air National Guard from 1973 to 1976 and that she was a 
member of the United States Army Reserves between 1977 and 
1981.  Available service medical records on file date between 
May 1973 and August 1980.  Attempts by the agency of original 
jurisdiction (AOJ) to obtain verification of additional 
periods of service, as well as any pertinent outstanding 
service medical records, have been unsuccessful.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued in 
July 1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In that decision, the 
RO determined that no new and material evidence had been 
submitted and denied the appellant's petition to reopen her 
previously denied claim for service connection for tinnitus.  

The appellant perfected a timely appeal with respect to the 
issue of whether new and material evidence had been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  In an October 2000 decision, the 
Board determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
tinnitus had not been received and did not reopen the claim.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2001 Order, the Court granted an unopposed Appellee's Motion 
for Remand and to Stay Proceedings, vacated the October 2000 
decision, and remanded the case to the Board for further 
development and adjudication consistent with the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

In June 2002, the Board again determined that new and 
material evidence sufficient to reopen the appellant's 
previously denied claim for service connection for tinnitus 
had not been received and did not reopen the claim.  Then, 
the appellant appealed the Board's decision to the Court.  In 
a June 2003 Order, the Court granted a Joint Motion for 
Remand (Joint Motion), vacated the June 2002 Board decision, 
and remanded the case to the Board for further notice and 
adjudication consistent with the Joint Motion.  See also, 
Charles v. Principi, 16 Vet. App. 370 (2002) and Quartuccio 
v. Principi, 16 Vet. App. 183, 186-187 (2002).  In a November 
2003 decision, the Board reopen the veteran's claim seeking 
entitlement to service connection for tinnitus and remanded 
the issue of service connection for tinnitus for further 
development and readjudication consistent with the Joint 
Motion.  The case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing that the 
appellant's tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
In response to the VCAA, VA revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).  VA is not required, however, 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The 
appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  In 
compliance with the November 2003 remand, in letters dated in 
January, April and July 2004, the VA provided the appellant 
with the notice required by the VCAA, asked her to identify 
health care providers, and notified her that she was 
scheduled for an examination with regard to her claim.  In 
particular, the April 2004 letter informed the appellant that 
to establish service connection VA need evidence showing that 
her tinnitus existed from military service to the present, 
asked her to provide health care provider information, 
statements from persons who knew her in service and knew of 
any disability she had while on active duty, and asked her to 
let VA know of any other information that might support her 
claim and to provide any evidence that was in her possession.  
In response, the appellant sent in duplicates of an April 
1999 VA treatment record and a July 2003 private treatment 
record and indicated that, as she was ineligible for VA 
treatment, there would be no VA treatment records to be 
sought.  VA associated a June 2004 statement from the F. E. 
LeJ., Jr., M.D., of the Ochsner Clinic regarding the 
appellant's tinnitus.  In August 2004, a VA ear disease 
examination was performed and an opinion given as to whether 
the appellant's tinnitus was related to service, to include 
medical treatment provided during service.  In December 2004, 
VA readjudicated the claim and furnished a supplemental 
statement of the case (SSOC) to the appellant.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's November 2003 remand.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In January and April 2004 letters, VA asked the appellant to 
provide additional information in support of her service-
connection claim and told her that she must give VA enough 
information about any records so that such records could be 
requested on her behalf.  In an April 2004 statement, the 
appellant indicated that she was resending the medical 
evidence that she had mailed in February 2004 and had no more 
evidence to submit.  In response to requests for records, the 
Touro Infirmary, the Army Reserve Unit, 355th General Supply 
and Support Unit, and the Army Medical Department at Fort 
Riley, Kansas indicated that no records were located for the 
appellant.  In an October 2001 statement, even the appellant 
stated that she was unsuccessful in obtaining records from 
Fort Riley, Kansas, Irwin Hospital and the University of New 
Orleans ROTC SMP Program, which should have had documentation 
since she was on ACDUTRA when treated.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  Various private, VA, and service 
medical records for the appellant have been associated with 
the claims file.  In variously dated letters, a statement of 
the case (SOC), and two SSOCs, the RO informed the appellant 
of what was needed to establish entitlement to service 
connection for tinnitus and she was given additional chances 
to supply any pertinent information.  Copies of lay 
statements from the appellant, her mother, and representative 
and a statement from Dr. F. E. LeJ., Jr., M.D.. of the 
Ochsner Clinic also have been associated with the file.

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the service-connection claim discussed in this 
decision.  Under these circumstances, the Board finds that 
the service medical records, VA treatment record, VA 
examination reports, private medical records, Board 
decisions, rating actions, a private doctor's statement, and 
lay statements are adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in January 1998.  Thereafter, in a June 1998 rating 
decision, the RO determined that new and material evidence 
adequate to reopen the previously denied claim for service 
connection for tinnitus had not been submitted.  After the 
enactment of the VCAA, in an April 2004 VCAA letter, VA 
provided the notice required by the provisions of the VCAA to 
the appellant.  Although the April 2004 VCAA notice letter 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her service-connection claim.  In 
January, April, and July 2004 VCAA letters to the appellant, 
a July 1998 SOC, and two SSOCs, and their accompanying 
letters, the RO provided additional notice to the appellant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence might be, or had 
been, obtained by VA, and gave the appellant additional time 
to submit any comment concerning or any additional evidence 
that pertained to her claim.  In these communications, VA 
also informed the appellant of what information and evidence 
was needed to substantiate her service-connection claim and 
what information she needed to submit and what VA would do or 
had done.  

In reviewing the AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for 
appellants' benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
the service-connection claim and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issue discussed in this decision.  Therefore, the 
Board finds that there has been no prejudice to the appellant 
in this case that would warrant further notice or 
development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Background

Service medical records did not show a complaint or diagnosis 
of, or treatment for, tinnitus.  A June 1980 record revealed 
treatment for otitis media of the right ear.  In May 1981, 
the appellant received treatment for bilateral otitis media 
and otitis externa of the right ear.  

In August 1989, the appellant filed her original claim for 
service connection for hearing loss and tinnitus.  Her claim 
was accompanied by a private medical report from the Joachim 
Hearing and Speech Center and the Eye, Ear, Nose, and Throat 
Hospital showing that the appellant reported fluctuating 
hearing loss and tinnitus in both ears.  Moderate 
sensorineural hearing loss at 250 Hertz through 8,000 Hertz 
was noted in both ears.  It was recommended that she see a 
specialist for her hearing loss and "reported tinnitus."  
By a July 1991 decision, the Board denied the issue of 
entitlement to service connection for tinnitus.  Evidence 
available at that time included the appellant's assertion 
that her tinnitus was caused by a routine in-service physical 
examination completed in 1979 which involved, in part, the 
cleaning of her ears with a wire-like object.  

Service personnel records indicated that the appellant's 
military occupational specialty was that of a material 
facilities specialist.  The service medical records were 
negative for complaints of, treatment for, or findings of 
tinnitus.  In particular, an in-service physical examination 
conducted in August 1980 demonstrated that the appellant's 
ears (including her internal and external canals) were 
normal.  

According to relevant post-service medical records, in 
October 1986, the appellant sought private treatment for 
bilateral cerumen impaction at the Pendleton Memorial 
Methodist Hospital.  According to the report, the appellant 
was instructed to use drops, but not Q-tips, to keep down the 
amount of her ear wax.  

At a November 1989 VA examination, the appellant described 
periodic ringing in her ears.  She reported that, 
approximately two to three times per year, ringing in her 
ears began suddenly and lasted constantly for two to three 
weeks.  A physical evaluation of the appellant's ears 
demonstrated impacted cerumen, bilaterally.  No evidence of 
middle ear pathology was found on examination.  The 
impression included tinnitus.  

By the July 1991 decision, the Board noted that, when the 
appellant was examined initially in May 1973 for enlistment 
into the Air National Guard, an objective evaluation of both 
ears was normal.  Remaining service medical records, 
including information on physical examinations in June 1974, 
April 1975, April 1976, May 1977, October 1979, and August 
1980 were negative for complaints, finding, or diagnosis of 
tinnitus.  Although there was medical evidence reflecting 
treatment for acute infections of the right ear in June 1980 
and May 1981, as well as bilateral cerumen impaction in 
October 1986, there was no mention of tinnitus.  In addition, 
the Board pointed out that the post-service medical reports 
did not reflect a diagnosis of tinnitus until private 
evaluation in August 1989, at a time too remote from service 
to be causally related to service without resorting to 
speculation.  As the claims file contained no competent 
evidence of record associating the appellant's post-service 
diagnosis of tinnitus with her service (either from disease 
or injury incurred in or aggravated while performing verified 
ACDUTRA or from injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA), the Board 
denied service connection for this disorder.  

The appellant appealed the Board's July 1991 denial to the 
Court.  In a memorandum decision dated in August 1992, the 
Court affirmed the Board's July 1991 decision.  

In January 1998, the appellant submitted her current petition 
to reopen her claim for service connection for tinnitus.  
That same month, the appellant sought private medical 
treatment for complaints of decreased hearing and 
intermittent ringing in her ears.  The private report of this 
evaluation reflects that the appellant's self-reported 
medical history of intermittent tinnitus.  In an August 1998 
statement, the appellant's mother explained that she has 
observed her daughter complaining of temporary hearing loss 
and ringing in her ears for over 10 years.  

An April 1999 VA women's clinic progress note reflects that 
the appellant reported a several year history of intermittent 
ringing in her ears, which never occurred until a care 
provider at Ft. Riley used a cerumen spoon to clean out her 
ear.  She related experiencing pain and having ringing in her 
ears after that episode.  On examination, the appellant's 
tympanic membranes were occluded bilaterally by dry cerumen.  
After flushing the right canal with water the tympanic 
membrane appeared to be retracted, with a reddened area and a 
small white scar at about 1 o'clock.  The examiner was 
unsuccessful at clearing the left ear.  The assessment was 
cerumen impaction and it was recommended that she return for 
another flush with water.  

In a June 2004 statement, Dr. F. E. LeJ., Jr. indicated that, 
when he saw the appellant on July 30, 2003, she complained of 
hearing loss and tinnitus and gave a history of having been 
in the Army Reserves and firing rifles.  At that time, the 
appellant reported a ringing tinnitus that she felt was 
present in both ears.  Examination revealed cerumen impaction 
bilaterally, which was removed from both ear canals.  The 
tympanic membranes appeared to be normal.  Her nose and 
throat showed no presence of abnormality.  Hearing in both 
ears was within normal limits, her discrimination scores were 
100 percent, and no evidence of hearing impairment was found.  
He added that he had no way of ascertaining the cause of the 
appellant's tinnitus, but recommended that she wear some type 
of hearing protection if she was again exposed to loud noise.

At an August 2004 VA ear disease examination, the appellant 
reiterated her history about her ears being cleaned at Ft. 
Riley in 1979 or 1980 and noticing tinnitus bilaterally and 
her contention that that ear cleaning caused her tinnitus.  
The examiner indicated that a review of the service medical 
records revealed that the appellant did not complain of 
tinnitus in service.  She was treated multiple times, once by 
the Public Health Clinic with meclozine for dizziness and, in 
July 1986, at Pendleton Hospital for bilateral cerumen 
impactions.  In August "[1987]," a private audiologist 
indicated that the appellant had fluctuating sensorineural 
hearing loss along with tinnitus and referred her to an 
otolaryngologist.  In January 1998, the appellant was seen at 
Ochsner Hospital and treated for bilateral cerumen 
impactions.  In July 2003, she was again seen at Ochsner and 
cerumen impactions were once again removed.  The physician 
placed her on niacin for 30 days, which the appellant stated 
helped her tinnitus a little bit.  On examination, the 
appellant had bilateral cerumen impactions, which were 
removed by irrigation and suction, atraumatically.  Her 
tympanic membranes were intact following removal of the 
impactions.  There was no spurring of the ear canals, they 
were normal, as were the tympanic membranes.  The examiner 
added that the appellant was a supply administrator during 
the military and was truly not exposed to noise on a regular 
basis.  She did participate in riflery as part of basic 
training and she wore ear protection and ear plugs as 
prescribed.  The impression was that the appellant had 
tinnitus, noting that most the her audiograms had been normal 
other than that performed in August "[1989]."  The examiner 
did not think tinnitus was related to her ear cleaning at Ft. 
Riley.  Other than that one audiogram, no fluctuation of 
hearing had been demonstrated; however, that audiogram would 
indicate that she might have a fluctuating hearing loss, 
unrelated to the ear cleaning at Ft. Riley.  The examiner saw 
no scar or pathology to substantiate the appellant's claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2004).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2004).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

Although the appellant has been diagnosed with tinnitus, 
there is no competent medical evidence linking her tinnitus 
to service.  No private or VA examiner has linked the 
appellant's tinnitus to service.  At most, the medical 
evidence in the record contains self-report histories by the 
appellant of tinnitus, she claims was the result of an ear 
cleaning at Ft. Riley.  Mere acquiescence with the 
appellant's contentions does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board finds that the private medical 
records are not definite opinions as to the question of 
whether the appellant's tinnitus is related to service.  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by the appellant or her 
mother, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Any statements linking the appellant's 
tinnitus to service are speculative in nature in light of the 
facts that she did not serve in combat, was normally assigned 
to supply duties, and her most recent ear and hearing 
disorders examinations have been essentially normal except 
for complaints of tinnitus.  Thus, a nexus between the 
appellant's tinnitus and service is not established by the 
evidence of record.  See 38 C.F.R. § 3.303.  This is 
particularly true in light of the June 2004 private 
physician's statement asserting that he had no way of 
ascertaining the cause of the appellant's tinnitus.

In contrast, the Board finds the August 2004 VA examiner's 
opinion more persuasive.  After a thorough review of the 
claims file and service medical records, the VA examiner 
opined that the appellant's tinnitus was not related to her 
ear cleaning at Ft. Riley.  The examiner added that the 
appellant was a supply administrator during the military and 
was not truly exposed to noise on a regular basis and that, 
when she participated in riflery as part of basic training, 
the appellant had worn ear protection.  The examiner 
concluded that no scar or pathology was present to 
substantiate the appellant's claim.  Without any competent 
evidence of a nexus between the appellant's tinnitus and 
service, the claim for service connection must be denied.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her mother and representative, who have asserted that 
the appellant's tinnitus has been long-standing and is 
related to service.  They, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the appellant's tinnitus and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for tinnitus is not 
warranted, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


